Exhibit 10.1

FIFTH AMENDMENT TO THE AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This FIFTH AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of April 12, 2016, and is entered into by and
among ARCTIC CAT INC., a Minnesota corporation (“Arctic Cat”), the Subsidiaries
of Arctic Cat identified on the signature pages hereto (the “Borrowers” and,
each, a “Borrower”), the financial institutions party to this Amendment as
lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).

WHEREAS, the Borrowers, the Agent, and the Lenders have entered into that
certain Amended and Restated Loan and Security Agreement dated as of November 8,
2013 (as amended, restated, or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, the Borrowers have requested that the Agent and the Lenders agree to
make certain amendments to the Loan Agreement; and

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT

2.01    Certain After-Acquired Collateral. Section 7.4.2 of the Loan Agreement
is hereby amended and restated to read in its entirety as follows:

“7.4.2    Certain After-Acquired Collateral. Borrowers shall promptly notify
Agent in writing if, after the Closing Date, any Borrower obtains any interest
in any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Agent’s request, shall promptly take such actions as Agent
deems appropriate to effect Agent’s duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver; provided, however, that (a) Agent’s Lien on the NMTC
Disbursement Account may be second in priority to the Lien securing the NMTC
Loans in favor of the NMTC Lenders, so long as the NMTC Intercreditor Agreement
is in full force and effect and any of the NMTC Loans are outstanding and (b)
Agent shall not require a Deposit Account Control Agreement with respect to the
Deposit Accounts described in clauses (c) and (d) of Section 10.1.10 of this
Agreement, so long as the requirements set forth in such clauses (c) and (d) are
met with respect to such Deposit Accounts. If any Collateral is in the
possession of a third party, at Agent’s request, Borrowers shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.”

 

1



--------------------------------------------------------------------------------

2.02    Deposit Accounts. Section 8.5 of the Loan Agreement is hereby amended
and restated to read in its entirety as follows:

“8.5    Deposit Accounts. Schedule 8.5 sets forth all Deposit Accounts
maintained by Borrowers, including all Dominion Accounts. At the request of
Agent, each Borrower shall take all actions necessary to establish Agent’s
control of each such Deposit Account (other than (a) an account exclusively used
for payroll, payroll taxes or employee benefits, (b) an account containing not
more than $10,000 at any time, and (c) the Deposit Accounts described in clauses
(c) and (d) of Section 10.1.10 of this Agreement, so long as the requirements
set forth in such clauses (c) and (d) are met with respect to such Deposit
Accounts). A Borrower shall be the sole account holder of each Deposit Account
and shall not allow any other Person (other than Agent and, with respect to the
NMTC Disbursement Account so long as the NMTC Intercreditor Agreement is in full
force and effect and any of the NMTC Loans are outstanding, Wells Fargo Sub-CDE
and MMCDC Sub-CDE) to have control over a Deposit Account or any Property
deposited therein. Each Borrower shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
8.5 to reflect same.”

2.03    Bank Accounts. Section 10.1.10 of the Loan Agreement is hereby amended
and restated to read in its entirety as follows:

“10.1.10 Bank Accounts. Maintain all operating, administrative, cash
management, funds transfer, collection or lockbox activity and other deposit
accounts and all other bank products (including funds transfer, information
reporting services and other treasury management services) for the conduct of
the Borrowers’ business with Bank of America; provided, however, that (a)
Borrowers may use Bank Products provided by JPMorgan Chase Bank, N.A.. to
Borrowers; (b) the following bank accounts may be maintained with Wells Fargo
Bank, National Association, so long as such accounts are used solely for the
purposes indicated in this clause (b): general account (operating) #xxxxx,
self-insured workers’ compensation account #xxxxx, general account #xxxxx,
lockbox account #xxxxx, accounts payable account #xxxxx, general account (for
corporate credit cards) #xxxxx, general account #xxxxx (for corporate credit
cards), general account #xxxxx (for corporate credit cards) and, so long as the
NMTC Intercreditor Agreement is in full force and effect and any of the NMTC
Loans remain outstanding, the NMTC Disbursement Account; (c) Arctic Cat Sales’
operating account number xxxxx may be maintained with Wells Fargo Bank, National
Association, so long as (i) such account is used solely to receive interest
payments paid to Arctic Cat Sales pursuant to the NMTC Financing Documents and
to pay banking fees and expenses associated with such account, (ii) within ten
Business Days of the date that any amount is deposited into such account, the
Borrowers shall cause the balance of such account that is in excess of $10,000
to be transferred to a deposit account of a Borrower maintained with Bank of
America, and (iii) no Event of Default exists as a result of a breach of or
failure to perform any covenant contained in Section 10.2.20 of this Agreement;
and (d) ACPS’s operating account number xxxxx may be maintained with Wells Fargo
Bank, National Association, so long as (i) such account is used solely to make
regularly scheduled debt service payments payable by ACPS pursuant to the NMTC
Financing Documents and to pay banking fees and expenses associated with such
account, and (ii) no Event of Default exists as a result of a breach of or
failure to perform any covenant contained in Section 10.2.20 of this Agreement.”

 

2



--------------------------------------------------------------------------------

2.04    Post-Closing Obligations. Effective as of March 30, 2016, clause (vi) of
Section 10.1.12 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

“(vi) on or before April 30, 2016, a Deposit Account Control Agreement by and
among Wells Fargo Bank, National Association, the Agent, Wells Fargo Sub-CDE,
MMCDC Sub-CDE, and ACPS concerning the NMTC Disbursement Account; and”

2.05    NMTC Deposit Accounts. Section 10.2.20 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

“10.2.20 NMTC Deposit Accounts.

(a)    Permit any funds to be deposited into or otherwise held in the NMTC
Disbursement Account at any time, other than the proceeds of the NMTC Loans, or
permit any funds to be removed from the NMTC Disbursement Account, other than
funds used by ACPS to purchase NMTC Equipment and funds foreclosed upon by the
NMTC Lenders and/or the Agent in accordance with the NMTC Financing Documents
and the Loan Documents.

(b)    Permit the balance of Arctic Cat Sales’ operating account number xxxxx
maintained with Wells Fargo Bank, National Association, to exceed $10,000 for a
period of time exceeding ten consecutive Business Days.

(c)    Permit the balance of ACPS’s operating account number xxxxx maintained
with Wells Fargo Bank, National Association, to exceed the amount of the next
scheduled debt service payment with respect to the NMTC Loans plus $10,000 for a
period of time exceeding ten consecutive Business Days.”    

2.06    Additional Assignment Provisions. A new Section 13.3.5 is hereby added
to the Loan Agreement to read in its entirety as follows:

“13.3.5 Additional Assignment Provisions. The parties hereby agree that Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) may, without notice to any
Obligor, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.”

2.07    Deposit Accounts. Schedule 8.5 of the Loan Agreement is hereby amended
and restated to read in its entirety as set forth on Exhibit A attached hereto.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the Fifth Amendment Effective Date (as such term is defined in Section 4.01
below), as follows:

3.01    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties set forth in the Loan Agreement as modified
by this Amendment, including without limitation Section 9 thereof, and in each
other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof and on and as of the Fifth Amendment Effective Date with the same
effect as if made on and as of the date hereof or the Fifth Amendment Effective
Date, as the case may be, except to the extent such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall be true and correct as of such specific
date in such respect).

3.02    No Defaults. After giving effect to this Amendment, each of the Obligors
is in compliance with all terms and conditions of the Loan Agreement, as
modified by this Amendment, and the other Loan Documents on its part to be
observed and performed and no Default or Event of Default has occurred and is
continuing.

3.03    Authority and Pending Actions. The execution, delivery, and performance
by each Obligor of this Amendment has been duly authorized by each such Obligor
(as applicable) and there is no action pending or any judgment, order, or decree
in effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement, as modified by this Amendment, or the other Loan Documents.

3.04    Enforceability. This Amendment and the Loan Agreement, as modified by
this Amendment, each constitutes the legal, valid, and binding obligation of
each Obligor, enforceable against each such Obligor in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization, or other similar laws
affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

3.05    Breach; Conflicts. The execution, delivery, and performance by each
Obligor of this Amendment do not and will not conflict with, or constitute a
violation or breach of, or result in the imposition of any Lien upon the
property of such Obligor, by reason of the terms of (i) any contract, mortgage,
lease, agreement, indenture, or instrument to which such Obligor is a party or
which is binding upon it, (ii) any Applicable Law with respect to such Obligor,
or (iii) any Organic Document of such Obligor.

ARTICLE IV

CONDITIONS PRECEDENT AND FURTHER ACTIONS

4.01    Conditions Precedent. The amendments contained in Article II shall not
be effective or binding upon the Agent or the Lenders until each of the
following conditions precedent has been satisfied in form and substance
satisfactory to the Agent (the first date upon which each such condition has
been satisfied being herein called the “Fifth Amendment Effective Date”):

(a)    in each case after giving effect to this Amendment, (i) the
representations and warranties contained herein and in the Loan Agreement, as
modified by this Amendment, shall be true and correct in all material respects
as of the date hereof (without duplication of any materiality qualifier
contained therein), as if made on such date, except for such representations and
warranties limited by their terms to a specific date (in which case such
representations and warranties shall be true and correct as of such specific
date in such respect) and (ii) no Default or Event of Default shall exist on the
date hereof;

(b)    Agent shall have received duly executed counterparts of this Amendment,
which, when taken together, bear the authorized signatures of the Borrowers, the
Agent, and the Lenders;

 

4



--------------------------------------------------------------------------------

(c)    Agent shall have received such other documents, legal opinions,
instruments, and certificates relating to this Amendment as it shall reasonably
request and such other documents, legal opinions, instruments, and certificates
that shall be satisfactory in form and substance to the Agent and the Lenders;

(d)    all corporate proceedings taken or to be taken in connection with this
Amendment and documents incidental thereto whether or not referred to herein
shall be reasonably satisfactory in form and substance to the Agent and the
Lenders; and

(e)    all proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.

4.02    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.

ARTICLE V

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, the Obligors
jointly and severally agree to pay on demand: (i) all reasonable costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
to this Amendment and any and all subsequent amendments, modifications, and
supplements to this Amendment, including without limitation, the reasonable
costs and fees of the Agent’s legal counsel; and (ii) all reasonable costs and
expenses reasonably incurred by the Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Amendment, and/or the
other Loan Documents, including without limitation, the reasonable costs and
fees of the Agent’s legal counsel.

ARTICLE VI

MISCELLANEOUS

6.01    Cross-References. References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.

6.02    Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement.

6.03    Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (i) are within the
powers and purposes of such Obligor; (ii) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (iii) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to the Agent or the Lenders under the Loan Documents
(including, without limitation, its obligations under any promissory note
evidencing any of the Loans) and its grant of a security interest thereunder, in
each case in accordance with the terms thereof, as amended and modified hereby.

 

5



--------------------------------------------------------------------------------

6.04    Loan Documents Unmodified. Each of the consents, waivers, and amendments
provided herein shall apply and be effective only with respect to the provisions
of the Loan Document specifically referred to by such amendments. Except as
otherwise specifically modified by this Amendment, all terms and provisions of
the Loan Agreement and all other Loan Documents, as modified hereby, shall
remain in full force and effect and are hereby ratified and confirmed in all
respects. Nothing contained in this Amendment shall in any way impair the
validity or enforceability of the Loan Documents, as modified hereby, or alter,
waive, annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein, except as
otherwise specifically provided in this Amendment. Subject to the terms of this
Amendment, any lien and/or security interest granted to the Agent, for the
benefit of the Lenders, in the Collateral set forth in the Loan Documents is
reaffirmed and shall remain unchanged and in full force and effect and the Loan
Agreement and the other Loan Documents shall continue to secure the payment and
performance of all of the Obligations.

6.05    Parties, Successors and Assigns. This Amendment represents the agreement
of the Borrowers, the Agent and each of the Lenders signatory hereto with
respect to the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Borrowers, Agent,
Lenders, and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (ii) any assignment by a Lender must be made in
compliance with Section 13.3 of the Loan Agreement.

6.06    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Amendment shall become effective when all
conditions precedent have been met and when the Agent has executed it and
received counterparts bearing the signatures of all other parties
hereto. Delivery of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of such agreement. This
Amendment may be executed and delivered by facsimile or electronic mail, and
will have the same force and effect as manually signed originals. Any electronic
signature, contract formation on an electronic platform and electronic
record-keeping shall have the same legal validity and enforceability as a
manually executed signature or use of a paper-based recordkeeping system to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.

6.07    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.

6.08    Waivers. To the fullest extent permitted by Applicable Law, each
Borrower waives (a) the right to trial by jury (which the Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents (including this Amendment), Obligations, or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper, and
guaranties at any time held by the Agent on which a Borrower may in any way be
liable, and hereby ratifies anything the Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing the Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim

 

6



--------------------------------------------------------------------------------

against the Agent, Issuing Bank or any Lender, on any theory of liability, for
special, indirect, consequential, exemplary, or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Borrower acknowledges that the foregoing waivers are a
material inducement to the Agent and Lenders entering into this Amendment and
that the Agent, Issuing Bank, and Lenders are relying upon the foregoing in
their dealings with the Borrowers. Each Borrower has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial and other rights following consultation with legal counsel. In the event
of litigation, this Amendment may be filed as a written consent to a trial by
the court.

6.09    Choice of Law; Jury Trial Waiver; Submission to Jurisdiction. THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS). EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF ILLINOIS, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1 OF THE LOAN AGREEMENT. A final judgment in any proceeding of any such
court shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or any other manner provided by Applicable Law. Nothing herein
shall limit the right of the Agent or any Lender to bring proceedings against
any Obligor in any other court, nor limit the right of any party to serve
process in any other manner permitted by Applicable Law. Nothing in this
Amendment shall be deemed to preclude enforcement by the Agent of any judgment
or order obtained in any forum or jurisdiction.

6.10    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

6.11    Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements among the parties relating to the subject matter
hereof.

6.12    Release. IN CONSIDERATION OF THIS AMENDMENT, EACH OBLIGOR REPRESENTS AND
WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO KNOWN CLAIMS, OFFSETS, DEFENSES
OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND HEREBY WAIVES
ANY AND ALL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND
RELEASES AND DISCHARGES AGENT, EACH LENDER AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR

 

7



--------------------------------------------------------------------------------

UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH SUCH OBLIGOR HAS OR
MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR
IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS:

ARCTIC CAT INC., a Minnesota corporation By:  

/s/ Christopher J. Eperjesy

Name:   Christopher J. Eperjesy Title:   Chief Financial Officer ARCTIC CAT
SALES INC., a Minnesota corporation By:  

/s/ Christopher J. Eperjesy

Name:   Christopher J. Eperjesy Title:   Chief Financial Officer ARCTIC CAT
PRODUCTION LLC, a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name:   Christopher J. Eperjesy Title:   Chief Financial Officer

ARCTIC CAT PRODUCTION SUPPORT LLC, a

Minnesota limited liability company

By:  

/s/ Christopher J. Eperjesy

Name:   Christopher J. Eperjesy Title:   Chief Financial Officer

ARCTIC CAT SHARED SERVICES LLC, a

Minnesota limited liability company

By:  

/s/ Christopher J. Eperjesy

Name:   Christopher J. Eperjesy Title:   Chief Financial Officer MOTORFIST, LLC,
a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name:   Christopher J. Eperjesy Title:   Treasurer



--------------------------------------------------------------------------------

Notice Address for Borrowers:     505 Waterford Park, Suite 1000     505 N.
Highway 169     Plymouth, MN 55441     Attn:   Christopher J. Eperjesy, CFO
    Telecopy:   763.354.1803



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and Lender

By:

 

/s/ Brian Conole

Name:

  Brian Conole

Title:

  Senior Vice President

Address:

  Bank of America Business Capital   20975 Swenson Drive, Suite 200   Waukesha,
WI 53186 Telecopy:   262.207.3347



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Ray Gage

Name:   Raymond Gage Title:   Authorized Officer